CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.

TERMINAL DISCLAIMER
The terminal disclaimer filed on 13 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,206,591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Eisenmann on 13 September 2021.


In the claims:
In line 31 of claim 1, replace “an electrical therapy” with --a stimulating electrical therapy--.
In line 31 of claim 7, replace “an electrical therapy” with --a stimulating electrical therapy--.
In line 27 of claim 12, replace “an electrical therapy” with --a stimulating electrical therapy--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Even though the claims recite judicial exceptions, the judicial exceptions result in the practical application of more efficiently giving electrical seizure therapy than conventional techniques.
The prior art does not teach or suggest the algorithm for calculating the onset of seizures in order to determine when to initial the electrical therapy to the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	14 September 2021